UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21211 Nuveen New York AMT-Free Municipal Income Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:9/30 Date of reporting period:6/30/12 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen New York AMT-Free Municipal Income Fund (NRK) June 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 3.1% (2.0% of Total Investments) $ 1,375 New York Counties Tobacco Trust III, Tobacco Settlement Pass-Through Bonds, Series 2003, 6/13 at 100.00 A1 $ 1,368,304 5.750%, 6/01/33 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, 9/12 at 100.00 BBB+ Series 2002, 5.375%, 5/15/33 Total Consumer Staples Education and Civic Organizations – 30.9% (20.1% of Total Investments) Dormitory Authority of the State of New York, General Revenue Bonds, Saint Johns University, 7/17 at 100.00 A– Series 2007A, 5.250%, 7/01/32 – NPFG Insured Dormitory Authority of the State of New York, Insured Revenue Bonds, Long Island University, 9/12 at 100.00 Baa3 Series 2003A, 5.000%, 9/01/32 – RAAI Insured Dormitory Authority of the State of New York, Insured Revenue Bonds, Mount Sinai School of No Opt. Call A– Medicine, Series 1994A, 5.150%, 7/01/24 – NPFG Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory No Opt. Call Aa2 Facilities, Series 2003B, 5.250%, 7/01/32 (Mandatory put 7/01/13) – SYNCORA GTY Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory 7/16 at 100.00 Aa2 Facilities, Series 2006A, 5.000%, 7/01/31 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, Barnard College, Series 2007A, 7/17 at 100.00 BBB 5.000%, 7/01/25 – FGIC Insured Dormitory Authority of the State of New York, Revenue Bonds, Mount St. Mary College, Series 7/13 at 100.00 A– 2003, 5.000%, 7/01/32 – RAAI Insured Dormitory Authority of the State of New York, Revenue Bonds, Rochester Institute of Technology, Series 2006A: 5.250%, 7/01/20 – AMBAC Insured No Opt. Call A1 80 5.250%, 7/01/21 – AMBAC Insured No Opt. Call A1 Madison County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Colgate No Opt. Call AA+ University, Tender Option Bond Trust 3127, 13.095%, 1/01/14 – AMBAC Insured (IF) New York City Industrial Development Agency, New York, Payment in Lieu of Taxes Revenue Bonds, 1/19 at 100.00 AA– Queens Baseball Stadium Project, Series 2009, 6.125%, 1/01/29 – AGC Insured New York City Industrial Development Agency, New York, Revenue Bonds, Yankee Stadium Project 3/19 at 100.00 AA– PILOT, Series 2009A, 7.000%, 3/01/49 – AGC Insured New York City Industrial Development Authority, New York, PILOT Revenue Bonds, Yankee Stadium Project, Series 2006: 5.000%, 3/01/31 – FGIC Insured 9/16 at 100.00 BBB 5.000%, 3/01/36 – NPFG Insured 9/16 at 100.00 BBB 4.500%, 3/01/39 – FGIC Insured 9/16 at 100.00 BBB New York City Trust for Cultural Resources, New York, Revenue Bonds, American Museum of 7/14 at 100.00 AA Natural History, Series 2004A, 5.000%, 7/01/36 – NPFG Insured Total Education and Civic Organizations Health Care – 21.3% (13.8% of Total Investments) Dormitory Authority of the State of New York, FHA-Insured Mortgage Hospital Revenue Bonds, 2/13 at 100.00 BBB Lutheran Medical Center, Series 2003, 5.000%, 8/01/31 – NPFG Insured Dormitory Authority of the State of New York, FHA-Insured Mortgage Hospital Revenue Bonds, 8/12 at 100.00 N/R St. Barnabas Hospital, Series 2002A, 5.000%, 2/01/31 – AMBAC Insured Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Hudson 8/17 at 100.00 AA– Valley Hospital Center, Series 2007, 5.000%, 8/15/27 – AGM Insured Dormitory Authority of the State of New York, FHA-Insured Revenue Bonds, Montefiore Medical 2/15 at 100.00 BBB Center, Series 2005, 5.000%, 2/01/22 – FGIC Insured Dormitory Authority of the State of New York, Revenue Bonds, Health Quest System Inc., Series 7/17 at 100.00 AA– 2007B, 5.125%, 7/01/37 – AGC Insured Dormitory Authority of the State of New York, Revenue Bonds, New York and Presbyterian 8/14 at 100.00 AA– Hospital, Series 2004A, 5.250%, 8/15/15 – AGM Insured Dormitory Authority of the State of New York, Revenue Bonds, South Nassau Communities 7/13 at 100.00 Baa1 Hospital, Series 2003B, 5.500%, 7/01/23 Dormitory Authority of the State of New York, Revenue Bonds, The New York and Presbyterian 8/14 at 100.00 AA– Hospital Project, Series 2007, 5.000%, 8/15/36 – AGM Insured New York City Health and Hospitals Corporation, New York, Health System Revenue Bonds, Series 2/13 at 100.00 Aa3 2003A, 5.250%, 2/15/21 – AMBAC Insured Total Health Care Long-Term Care – 0.6% (0.4% of Total Investments) Dormitory Authority of the State of New York, GNMA Collateralized Revenue Bonds, Cabrini of 2/17 at 103.00 AA+ Westchester Project, Series 2006, 5.200%, 2/15/41 Tax Obligation/General – 3.2% (2.1% of Total Investments) Nassau County, New York, General Obligation Bonds, General Improvement Series 2009C, 5.000%, 10/19 at 100.00 AA– 10/01/29 – AGC Insured 50 New York City, New York, General Obligation Bonds, Fiscal Series 1998H, 5.125%, 8/01/25 – 9/12 at 100.00 AA NPFG Insured New York City, New York, General Obligation Bonds, Fiscal Series 2006C, 5.000%, 8/01/16 – 8/15 at 100.00 AA AGM Insured New York City, New York, General Obligation Bonds, Series 2004E, 5.000%, 11/01/19 – 11/14 at 100.00 AA AGM Insured (UB) Total Tax Obligation/General Tax Obligation/Limited – 54.8% (35.6% of Total Investments) Buffalo Fiscal Stability Authority, New York, Sales Tax Revenue State Aid Secured Bonds, Series No Opt. Call Aa1 2004A, 5.250%, 8/15/12 – NPFG Insured Dormitory Authority of the State of New York, Master Lease Program Revenue Bonds, Nassau 8/19 at 100.00 AA– County Board of Cooperative Educational Services, Series 2009A, 5.000%, 8/15/28 – AGC Insured Dormitory Authority of the State of New York, Revenue Bonds, School Districts Financing Program, 10/12 at 100.00 A+ Series 2002D, 5.250%, 10/01/23 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, School Districts Financing Program, 10/19 at 100.00 AA– Series 2009A, 5.625%, 10/01/29 – AGC Insured Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo 5/18 at 100.00 AA– City School District Project, Series 2008A, 5.750%, 5/01/27 – AGM Insured (UB) Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo 5/17 at 100.00 AA– City School District Project, Series 2007A, 5.750%, 5/01/28 – AGM Insured (UB) Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2/21 at 100.00 A 2011A, 5.750%, 2/15/47 Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 5.000%, 2/17 at 100.00 A 2/15/47 – FGIC Insured Monroe Newpower Corporation, New York, Power Facilities Revenue Bonds, Series 2003, 1/13 at 102.00 BBB 5.500%, 1/01/34 New York City Sales Tax Asset Receivable Corporation, New York, Dedicated Revenue Bonds, Local Government Assistance Corporation, Series 2004A: 5.000%, 10/15/25 – NPFG Insured (UB) 10/14 at 100.00 AAA 5.000%, 10/15/26 – NPFG Insured (UB) 10/14 at 100.00 AAA New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Fiscal Series 1/17 at 100.00 AA– 2007S-2, 5.000%, 1/15/28 – FGIC Insured New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 2012 2/22 at 100.00 AAA Series E-1, 5.000%, 2/01/42 New York City, New York, Educational Construction Fund, Revenue Bonds, Series 2011A, 5.750%, 4/21 at 100.00 AA+ 4/01/33 – AGM Insured New York Convention Center Development Corporation, Hotel Fee Revenue Bonds, Tender Option 11/15 at 100.00 AA+ Bonds Trust 3095, 13.079%, 11/15/44 – AMBAC Insured (IF) New York State Environmental Facilities Corporation, State Personal Income Tax Revenue Bonds, 1/13 at 100.00 AAA Series 2002A, 5.000%, 1/01/23 – FGIC Insured New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Second General, Series No Opt. Call AA 2005B, 5.500%, 4/01/20 – AMBAC Insured New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and 6/13 at 100.00 AA– State Contingency Contract-Backed Bonds, Series 2003A-1, 5.250%, 6/01/20 – AMBAC Insured New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and 6/13 at 100.00 AA– State Contingency Contract-Backed Bonds, Series 2003B-1C, 5.500%, 6/01/21 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/20 at 100.00 AA– 2010C, 5.125%, 8/01/42 – AGM Insured Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A: 0.000%, 8/01/41 – NPFG Insured No Opt. Call AA– 0.000%, 8/01/45 – NPFG Insured No Opt. Call AA– 0.000%, 8/01/46 – NPFG Insured No Opt. Call AA– 0.000%, 8/01/47 – AMBAC Insured No Opt. Call AA– Total Tax Obligation/Limited Transportation – 14.6% (9.5% of Total Investments) Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2005A: 4.750%, 11/15/27 – NPFG Insured 11/15 at 100.00 AA– 4.750%, 11/15/30 – AMBAC Insured 11/15 at 100.00 A Metropolitan Transportation Authority, New York, Transportation Revenue Refunding Bonds, Series 11/12 at 100.00 A 2002A, 5.000%, 11/15/25 – FGIC Insured New York Liberty Development Corporation, Liberty Revenue Bonds, 4 World Trade Center Project, 11/21 at 100.00 A+ Series 2011, 5.000%, 11/15/44 New York State Thruway Authority, General Revenue Bonds, Refunding Series 2007H, 5.000%, 1/18 at 100.00 A+ 1/01/25 – FGIC Insured New York State Thruway Authority, General Revenue Bonds, Series 2005F, 5.000%, 1/01/20 – 1/15 at 100.00 A+ AMBAC Insured New York State Thruway Authority, General Revenue Bonds, Series 2005G, 5.000%, 1/01/32 – 7/15 at 100.00 AA– AGM Insured Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty 8/17 at 100.00 Aa2 Eighth Series 2008, Trust 2920, 17.352%, 8/15/32 – AGM Insured (IF) Total Transportation U.S. Guaranteed – 11.6% (7.5% of Total Investments) (4) Dormitory Authority of the State of New York, FHA-Insured Nursing Home Mortgage Revenue Bonds, 2/13 at 102.00 Aaa Shorefront Jewish Geriatric Center Inc., Series 2002, 5.200%, 2/01/32 (Pre-refunded 2/01/13) 25 Dormitory Authority of the State of New York, Revenue Bonds, Memorial Sloan-Kettering Cancer 7/13 at 100.00 Aa2 (4) Center, Series 2003-1, 5.000%, 7/01/21 (Pre-refunded 7/01/13) – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, North Shore Long Island Jewish 5/13 at 100.00 Aaa Group, Series 2003, 5.375%, 5/01/23 (Pre-refunded 5/01/13) 55 Erie County Water Authority, New York, Water Revenue Bonds, Series 1990B, 6.750%, 12/01/14 – No Opt. Call N/R (4) AMBAC Insured (ETM) New York City Transitional Finance Authority, New York, Future Tax Secured Refunding Bonds, 2/13 at 100.00 Aaa Fiscal Series 2003D, 5.000%, 2/01/22 (Pre-refunded 2/01/13) – NPFG Insured New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, State 3/13 at 100.00 AA+ (4) Facilities and Equipment, Series 2002C-1, 5.500%, 3/15/21 (Pre-refunded 3/15/13) – FGIC Insured Power Authority of the State of New York, General Revenue Bonds, Series 2002A, 5.000%, 11/12 at 100.00 Aa2 (4) 11/15/20 (Pre-refunded 11/15/12) Total U.S. Guaranteed Utilities – 6.7% (4.4% of Total Investments) Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006A: 5.000%, 12/01/23 – FGIC Insured 6/16 at 100.00 A 5.000%, 12/01/25 – FGIC Insured 6/16 at 100.00 A 5.000%, 12/01/26 – AGC Insured 6/16 at 100.00 AA+ Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006B, 6/16 at 100.00 A 5.000%, 12/01/35 – CIFG Insured Power Authority of the State of New York, General Revenue Bonds, Series 2006A, 5.000%, 11/15 at 100.00 Aa2 11/15/19 – FGIC Insured Total Utilities Water and Sewer – 7.0% (4.6% of Total Investments) New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue 12/21 at 100.00 AA+ Bonds, Second Generation Resolution, Fiscal 2012 Series BB, 5.000%, 6/15/44 New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue 6/16 at 100.00 AAA Bonds, Series 2006B, 5.000%, 6/15/36 – NPFG Insured (UB) New York State Environmental Facilities Corporation, Revenue Bonds, State Revolving Funds No Opt. Call AAA Master Financing, Series 2012B, 5.000%, 2/15/42 Total Water and Sewer $ 97,540 Total Investments (cost $78,197,984) – 153.8% Floating Rate Obligations – (4.5)% MuniFund Term Preferred Shares, at Liquidation Value – (51.7)% (5) Other Assets Less Liabilities – 2.4% Net Assets Applicable to Common Shares – 100% $ 53,496,270 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $
